Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: :
The prior art of record fail to teach or suggest a device comprising a memory cell array, a peripheral circuit for performing a sensing operation and a control logic configured to control the peripheral circuit to apply a turn-on voltage to a block word line coupled to the selected word line 10 when the sensing operation is terminated and when potentials of the plurality of word lines are increased due to a recovery operation for channels of the plurality of memory cells after the plurality of word lines have been discharged (claim 1); a device having a memory cell array, a sensing circuit for performing a sensing operation, an idle state sensor, a voltage controller, and an operation signal generator configured to, when the sensing operation is terminated and when potentials of the plurality of word lines i0are increased due to a recovery operation for channels of the plurality of memory cells after the plurality of word lines have been discharged, generate an operation signal instructing a turn-on voltage to be applied to the block word line based on the status information and the voltage information (claim 8); and a method of operating a memory device comprising the steps of sensing data from memory cells, discharging word lines after the sensing operation, performing a recovery operation on channels of the plurality of 5memory cells; determining whether the memory device is in an idle state during which no operation is being performed on the plurality of memory cells after the recovery operation has been performed; and applying a turn-on voltage to a block word line coupled to the 10selected word line in the idle state (claim 14);
The cited reference of YUN discloses a device for discharging word lines to a recovery voltage after a sensing operation (para 0114);
The cited reference of Lee et al disclose a device for performing a recovery operation after write or read operation (para 0079).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T DINH whose telephone number is (571)272-1868. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





S.Dinh’7/30/22
/SON T DINH/Primary Examiner, Art Unit 2824